Title: To George Washington from William Williams, 2 February 1795
From: Williams, William
To: Washington, George


        
          Sir
          Connecticut, Lebanon. 2d Feby 1795
        
        It is not without concern & anxiety That I dare undertake to do an act which I fear may be considered a transgression of the rules of propriety. Your Excellency will be surprized but I hope not deeply & durably offended, that so small an Individual as I am sho’d presume to address a Letter to such a Personage as yourself. Your Excellency’s very great & all important Services to your Country, together with the assemblage of excellent virtues which compose & adorn your private Character, have long since, so deeply impressed & warmed my Heart, that I have done violence to my feelings so long to restrain (what I now fear to express, tho faintly) the sensations of Love, gratitude & veneration to You, which fill my Soul.
        When America first began her late bold important Contest, destitute of Officers or Soldiers of experience, destitute of Arms & every Military Requisite, destitute of essential Resources &c.—among a thousand perplexities, it was not an inconsiderable one, to find a Commander in Chief, possessed of more then tenfold the qualifications, which wo’d have been sufficient in a great & well provided Nation, & one who wo’d also meet the perfect approbation of so many then unconnected, alienated & to each other unfriendly Republics—but the wisdom of Congress, under the guidance of Heaven, rekon’d upon a Washington & instantly murmur was hush’d & the Colonies vied with each other in expressing their Hearty & loudest, Amen. A Commission so

arduous in the execution, & to be attended with ten thousand, not unforeseen, dangers, hardships fatigues & distresses; wo’d never have been accepted by a Gentleman abounding with Ease, Affluence, Honor & Felicity, but from motives of the purest Benevolence & Patriotism.
        Your Excellency soon found an Army or Banditti of inexperienced officers & Soldiers or Men, at Cambredge, unacquainted with service or hardship, Strangers to the Duties & Discipline of Soldiers, almost totally unprovided with proper Arms & the most important Military Requisites, fired indeed with a temporary Enthusiasm, almost expiring with the Season, & by their ardent attatchment to Home, with these to combat a large & well appointed Army of experienced officers & veteran Soldiers of one of the most potent Monarch’s & warlike Nations on Earth. it requird consummate wisdom, Courage & Fortitude only to save our army from utter ruin, and she experienced not only that, but very great & important advantages over such an Enemy in that Campaign.
        far from me to attempt the Detail of all your Excellency’s military Glory & Heroic Virtues, it wod be improper, & besides wo’d fill volumes. wo’d beg leave only to say Your Excellency found the virtue of the People, in reality much below their high sounding Professions, the Colonies very ill provided; & too little disposed to furnish their Quota’s of Men & means, for so arduous & unequal a Contest, & some of them almost expostulating, & of consequence such, delays, impediments & deficiencies from every Quarter, that Your Excellency faild of more than half the Support You was promised, & which doub[t]less conspir’d to induce You to undertake the glorious Struggle; ⟨while⟩ the Enemy were pouring in by thousands their home borne, & foreign mercenary Veterans, Sons of Plunder, Rapine & Murder perfectly equipd & furnished to execute their sanguinary purpose; & absolute Masters of the Sea so that with a small precarious, hungry & half naked Army at times, You had to encounter such mighty & superior Force & such & so many difficulties & hardships, as wo’d have damp’d the Courage of an Alexander & exhausted the Patience of the Princes of the Land of Ur. at Times the Heavens gathered blackness & our political Hemisphere was darker than midnight. in the midst of such a season, a dark & gloomy Picture of our condition but drawn to the Life, was exhibited to your

enlightened View by the Confidence of a Mr Duche, but with what Firmness and dignified Indignation, did Your Excellency spurn at the proposal of aggrandizing Your Self by forfeiting the Cause of your Country. the Letter instantly transmitted to Congress, (I am a witness) raised, if possible the exalted opinion They had of Your Merit & immoveable Fidelity. Treason in Embryo, & Treason born into Life, your Wisdom & Vigilence detected & suppres’d & in every trying Scene your Prudence, Courage & Fortitude rose superior & triumphed in proportion to the exigence of the occasion. Your Heroic Deeds at Trenton Princetown & many other Places, exhibited the Intrepidity of Achilles & the Sagacity of Ulysses.
        twice was You created Dictator & never a Tongue complain’d of the use you mad[e] of that unlimited Power.
        In a word your Skill & Wisdom, your Courage, Fortitude & perseverence so defeated the Plans, so broke the strength & blasted the mighty Efforts of Britain’s King & convinced Him of the impossibility of conquering Columbia, led & commanded by a Washington, that his humbled Pride submitted to Terms of Peace & accomodation more advantageous & honorable than co’d possibly have been, at first, expected.
        Thus, great Sir, under the Auspices & Blessing of almighty God, have You been the Saviour of Your Country, & as Such will be gratefully recognized to the last Period of Time. and having finished the great Work, with a Dignity becoming your Self you Resigned the high & honorable Betrustment & with Heartfelt Satisfaction, retired & wishd to retire like the great Dictator of Rome to the calm, peaceful & ⟨sweeter⟩ walks of private & domestic Life.
        but, Illustrious Sir, Your Country co’d not spare You yet & no sooner had the Heads of our Tribes formed our present wise & happy Constitution, calculated for a People of less virtue, than was contemplated by the old Confederation, than the sincere voice of Your fellow Citizens called & placed you at its Head, & in the highest & first Seat of Civil Government. which your Excellency accepted (as We verily believe) not from lucrative or ambitious Motives, but only to obey the Voice of Heaven, meet the ardent Wishes of your Country & teach them how to render the Independance you had gain’d a Blessing & not a Curse.
        it rarely happens that a Person possessing the greatest military

talents is best calculated for the Office of supreme Magistrate in Civil society; but your Excellency is one of the few exceptions wherein also your Character shines with distinguish’d Lustre.
        The administration of the wisest & best Angel of Heaven, wo’d not give satisfaction to all the heterogenious mixture of Nations, Tongues & Languages which compose the great whole of this People, & to self created Jacobinical Clubs & Societies form’d & uphel’d in Life, only by principles of opposition, & to wrest the Strength & Energy of government out of the proper Hands. and Yours Sir, has had the full approbation (I trust) of every wise, honest & good Man.
        Your Proclamation of Neutrality dictated by consummate Wisdom, Prudence & Benevolence has, probably, saved the United States from the summit of human Calamities, many millions of Treasure, ten thousands of Lives, & not improbably the ruin of the Constitution & the introduction of Anarchy.
        great was the Wisdom & equal the Success of your endeavors to remove the Incendiary, Genet, who with the assistance of some disaffected & some avaricious Spirits had made progress in disturbing the Peace of our Country.
        every patriot applauds the happy measure you adopted to compose the differences which existed with the haughty King & Nation of Britain, who compel’d by Your Prowess, yet indignant & with tardy steps, relinquish their Claim to Dominion over Us; the success of which, we hope & trust, will soon give us, an occasion to render you universal & ardent thanks.
        When lately not an inconsiderable number of rash & turbulent Men, mostly born in slavery & nurture’d in Ignorance were Fools & hardy enough to resist the Laws & defie the Constitution, from which They derive all their peace & safety, the kind & lenient measures you adopted to bring them to reason, became, the benevolence of your Heart, & when they faild, the strong & potent Arm of Justice & Terror, you lifted, the Dignity of your Station, your Fatigueing Personal Command watch & attendance gave Life to every motion & proceeded the happy Effect, to Awe those factious & deluded wretches to a sense of & return to their Duty, without inflicting the deserved punishment. it ⟨mutilated⟩ an Event alarming & disastrous in its appearance & pro⟨mutilated⟩ in the final Issue, ⟨thrice⟩ happy, as crushing ⟨mutilated⟩ Egg & exterminating the seeds of future Insu⟨rrectio⟩n.
        
        But to recount all the worthy deeds, done to this Nation by Your P[r]ovidence wo’d be, to detail all your public Acts.
        You have Led us by the Integrity of your Heart, & guided us by the Skilfulness of your Hands, & like the great Patriot of old, You are accepted of the Mul[t]itude of your Bretheren seeking the wealth of Your People, & speaking peace to all their Seed.
        Under God, We are very principally indebted to You Sir, for all the Peace, Happiness & unexampled prosperity of the United States. Yet Your Excellency assumes none of the Glory to your Self, but in your late Proclamation (to which we are soon, with Pleasure, to attend) “deeply penetrated with Sentiments of devout Reverence & affectionate Gratitude to Almighty God, you piously acknowledge Him as the great Ruler of Nations & the Author of all the manifold & signal Mercies which distinguish our Lot as a Nation.”
        We rejoyce to see the pious Emotions of Your Soul towards the most High who liveth forever & whose dominion is everlasting & Who doeth according to His Will in the Army of Heaven & among the Inhabitants of the Earth, & They that walk in Pride & the “arrogance of Prosperity,” He is able to abase.
        May your Excellency be ever under His blessed & holy protection & Care, Your important Life be, yet long, precious in his Sight & (as mortal must put on Immortality) at a distant period, exchange the Summit of Human Glory, for the far greater Glories of Heaven, which alone, is able to reward your incomparable Services to Your Country & to Mankind, which God, of his infinite mercy, Grant, thro the merits of Jesus Christ, the only Saviour.
        so ardently wishes & prays one, who is Unworthy your notice, & wants words to express the dutifull Affection, Gratitude & veneration he bears to Your Excellency’s Person and Character.
        
          Wm Williams
        
        
          If it is possible for your Excellency to do any thing for the relief of your & America’s great & good Friend, the worthy, brave & noble, Fayette, I know it has been, & will be done.
        
      